739 N.W.2d 917 (2007)
In re Petition for DISCIPLINARY ACTION AGAINST Timothy Michael BLOCK, a Minnesota Attorney, Registration No. 317950.
No. A07-1867.
Supreme Court of Minnesota.
October 17, 2007.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition alleging that respondent Timothy Michael Block committed professional misconduct warranting public discipline, namely, altering client documents and producing them to opposing counsel without disclosing the alterations, in violation of Minn. R. Prof. Conduct 3.4(b) and (c) and 8.4(c) and (d).
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a 60-day suspension and that the reinstatement hearing provided for in Rule 18, RLPR, be waived.
The court has independently reviewed the file and approves the jointly recommended disposition.
Based on all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Timothy Michael Block is suspended from the practice of law for 60 days, effective upon the date of entry of this order. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals). Within one year from the date of entry of this order, respondent shall *918 successfully complete the professional responsibility portion of the state bar examination. The reinstatement hearing provided for in Rule 18, RLPR, is waived. Respondent shall be reinstated, conditioned on successful completion of the professional responsibility portion of the bar examination, following the expiration of the suspension, provided that at least 15 days before the expiration of the suspension period respondent files with the Clerk of Appellate Courts and the Director's Office an affidavit establishing that respondent is current with continuing legal education requirements and has fully complied with Rules 24 (requiring payment of costs) and 26, RLPR. Respondent shall pay $900 in costs pursuant to Rule 24(a), RLPR.
BY THE COURT:
/s/ Helen M. Meyer
Associate Justice
PAGE, J., took no part in the consideration or decision of this case.